                          Case 19-11216-BLS         Doc 4       Filed 05/30/19   Page 1 of 4
Revised Form 103 (2017)
                                   UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

In Re:                                                      )
                Joseph J. Celli, Sr.                        )           Case No. 19-11216
                Patricia C. Celli                           )
                                                            )           Chapter 13
Debtors(s)                                                  )

                                                CHAPTER 13 PLAN

         I.     Notice

                NOTICE TO CREDITORS THAT THIS PLAN AND ALL OF ITS PROVISIONS ARE
                SUBJECT TO DEL. BANKR. L.R. 3023-1 AND YOUR RIGHTS MAY BE AFFECTED BY
                THIS PLAN. IF YOU OPPOSE THE PLAN’S TREATMENT OF YOUR CLAIM OR ANY
                PLAN PROVISION YOU OR YOUR ATTORNEY MUST FILE AN OBJECTION TO
                CONFIRMATION AT LEAST 7 DAYS BEFORE THE DATE SET FOR THE
                CONFIRMATION HEARING. THE BANKRUPTCY COURT MAY CONFIRM THIS PLAN
                WITHOUT FURTHER NOTICE IF NO OBJECTION IS FILED. SEE BANKRUPTCY RULE
                3015. YOU SHOULD NOTE THE FOLLOWING (boxes must be checked by debtor(s) if
                applicable):

                         The plan seeks to limit the amount of a secured claim, as set out in III.2, which may
                          result in partial payment or no payment at all to the secured creditor
                         The plan will seek avoidance of a lien or security interest
                         The plan contains nonstandard provisions in paragraph VI

         II.    Plan payments and Length of Plan: The future earnings of the debtor are submitted to the
                supervision and control of the Court and the Debtor’s employer or the Debtor shall pay to the
                trustee the sum of $738.00 (monthly) for 1-48 months.

         III.   Plan Distribution: From the payment received, after deduction of allowed Trustee’s
                commission, the Trustee shall make disbursements as follows:

                1. Priority Claims:
                   Full Payment in the deferred cash payments of all claims entitled to priority under 11 U.S.C.
                   §507.

                     (A) Debtor’s Counsel Fees: $2,860.00
                     (B) Priority Taxes: - $N/A
                     (C) Domestic Support Obligations: N/A
                     (D) Other Priority or Administrative Expenses: N/A


                                                      Page 1 of 4
                          Case 19-11216-BLS        Doc 4   Filed 05/30/19     Page 2 of 4
Revised Form 103 (2017)

                2. Secured Claims: (boxes must be checked)
                    Pro rata with or
                    Subsequent to dividends to priority creditors, holders of allowed secured claims shall
                   retain the securing such claims and shall be paid as follows:

                 (A) Long term or mortgage debt – PRE-PETITION ARREAGES ONLY, $N/A to be
                paid to N/A, $0.00 (total amount of pre-petition arrears for the real property
                located at N/A).
                 Debtor shall continue to make regular post-petition payments directly to Home Point
                Financial.
                This Section of the Plan specifically incorporates all of the provisions affecting mortgage claims
                as set forth in the Del. Bankr. L.R. 3023-1(b) and the parties shall be governed.

                 (B) Secured Vehicle debt (cramdown) – Pro-rata payments to Wells Fargo in the amount of
                $19,000.00 for payment in full of the value of property or in equal monthly payments of $317.00
                per month for the 2016 Chevy Cruz. Total payments will be $19,000.00.

                 (C) Secured Vehicle debt (910 car claim) – Pro-rata payments to ______________ in the full
                amount of the vehicle claim or in equal monthly payments of $0.00 per month for the
                _______________. Total payments will be $0.00.

                 (D) Other Secured debt: Fifth Third Bank in the amount of $4,657.00 to be paid direct for
                the 2010 Dodge Bighorn.

                3. Surrender of Collateral and Co-Debtor Relief:
                       (A) Debtor surrenders secured collateral to ________. Debtor(s) abandons such
                      property and agrees that the Automatic Stay under 11 U.S.C. §362 is terminated as to the
                      property and any interest in the property effective immediately on confirmation of this
                      Plan. Claims, if any submitted by such creditor may receive a distribution under the Plan
                      if such claims reflect an applicable deficiency balance remaining following surrender.

                           (B) Co-Debtor relief under 11 U.S.C. §1301 is granted effectively immediately upon
                          confirmation of this Plan as to surrendered property.

                4. Unsecured Claims:
                      Subsequent to dividends to priority and secured creditors, dividends to allow non-prority
                      general unsecured creditors shall be distributed as follows:
                      General unsecured creditors will be paid  a dividend of 100% of their allowed claim
                      or  a pro rata dividend of:
                              1. ________ BIOC or
                              2. ________ Disp. Income x 60 months as calculated under §1325(b), or
                              3. A pro-rata dividend from the base plan, if any.


                                                    Page 2 of 4
                          Case 19-11216-BLS      Doc 4     Filed 05/30/19    Page 3 of 4
Revised Form 103 (2017)



        IV.     Leases or Executory Contracts: (if applicable) The following leases or executory contracts of
                the debtor will be treated as follows: N/A.

        V.      Vesting of Property: Title to Debtor’s property shall revest in the Debtor on confirmation of the
                Plan, except for undistributed plan payments held by the Trustee. Unless otherwise ordered,
                upon conversion of this case to Chapter 7 all undistributed plan payments received from a
                debtor’s post-petition wages shall be refunded to the debtor(s). Upon dismissal, unless otherwise
                ordered, the Trustee is authorized to disburse undistributed plan payments to allowed claimants
                in accordance with this Plan.

        VI.     Nonstandard Provisions: Any other nonstandard provision placed elsewhere in this plan is
                void.

        VII.    Filing Proof of Claim Required: A proof of claim must be filed in order to share in
                distributions under the plan. A proof of claim filed either electronically or as paper. To file an
                electronic, go to the website www.deb.uscourts.gov and click on “File a Claim” and follow the
                instructions. Once the necessary information is entered the form will be automatically generated.
                To obtain a claim form to file a paper claim, go to the website www.uscourts.gov and click on
                “Services and Forms”, then click on “Bankruptcy Forms”, then select “B410-Proof of Claim”.
                Completed paper claims should be delivered or mailed to United States Bankruptcy Court, Attn:
                Claims, 824 Market Street, 3rd Floor, Wilmington, DE 19801.




                /s/Joseph J. Celli, Sr.                                            05/22/2019
                Debtor’s Signature                                                 Date

                /s/Patricia C. Celli                                               05/22/2019
                Debtor’s Signature                                                 Date



                The undersigned certifies that this plan contains no nonstandard provision other than as
                set forth in paragraph VI above.



                /s/Stephan J. Holfeld                                              05/22/2019
                Attorney for Debtor(s)                                             Date




                                                   Page 3 of 4
                      Case 19-11216-BLS    Doc 4   Filed 05/30/19    Page 4 of 4



                                          PLAN ANALYSIS

Debtor(s):    Joseph J. Celli, Sr.                                  Chapter 13
              Patricia C. Celli                                     Case No. 19-11216

Prior: NONE

Estimated Length of Chapter 13 Plan:   60 months


                                            Trustee Use

Sec. 341 Meeting Date:
Continued:
Confirmed Date:


TOTAL DEBT PROVIDED FOR UNDER THE PLAN AND ADMINISTRATIVE EXPENSES

   A. TOTAL PRIORITY CLAIMS (Class One)
      1. Unpaid Attorney Fees                                                      $ 2,860.00
      2. Taxes                                                                     $     0.00
      3. Domestic Support Obligations                                              $     0.00
      4. Other                                                                     $     0.00

   B. TOTAL OF PAYMENTS
      - CURE DEFAULTS (Class Two)                                                  $     0.00

   C. TOTAL OF PAYMENTS
      - SECURED DEFAULTS (Class Three)                                             $ 19,000.00

   D. TOTAL OF PAYMENTS
      - UNSECURED CLAIMS (Class Four)                                              $ 10,022.00

   E. SUB-TOTAL                                                                    $ 31,882.00

   F. TOTAL TRUSTEE’S COMPENSATION
      (10% of payment)                                                             $ 3,542.00

   G. TOTAL DEBT & ADMINISTRATIVE EXPENSES                                         $35,424.00




                                            Page 4 of 4
